     Case 2:19-cv-12578-LMA-MBN Document 50 Filed 05/15/20 Page 1 of 13



                          UNITED STATES DISTRICT COURT

                          EASTERN DISTRICT OF LOUISIANA

LESLEY ANN SAKETKOO, MD, MPH *                     CIVIL ACTION
                             *
           Plaintiff,        *                     NO. 2:19-cv-12578
                             *
VERSUS                       *                     JUDGE LANCE M. AFRICK
                             *
TULANE UNIVERSITY SCHOOL OF *                      MAGISTRATE MICHAEL B. NORTH
MEDICINE, ADMINISTRATORS OF *
THE TULANE EDUCATIONAL FUND, *
LEE HAMM, MD, AND JOSEPH     *
LASKY, MD,                   *
                             *
           Defendants        *

                                      PROTECTIVE ORDER

       IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the following Protective

Order is issued to govern certain disclosures in this case:

   1. Scope. All materials produced or adduced in the course of discovery, including

       initial disclosures, responses to discovery requests, deposition testimony and

       exhibits, and information derived directly therefrom (hereinafter collectively

       “documents”), shall be subject to this Order concerning Confidential Information as

       defined below. This Order is subject to the Local Rules of the Eastern District of

       Louisiana and the Federal Rules of Civil Procedure on matters of procedure and

       calculation of time periods.




3759508-1
     Case 2:19-cv-12578-LMA-MBN Document 50 Filed 05/15/20 Page 2 of 13



   2. Confidential Information. As used in this Order, “Confidential Information” means

       information designated as “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” by

       the producing party that falls within one or more of the following categories: (a)

       information prohibited from disclosure by statute; (b) information that reveals

       trade secrets; (c) research, technical, commercial or financial information that the

       party has maintained as confidential; (d) medical information concerning any

       individual; (e) personal identity information; (f) income tax returns (including

       attached schedules and forms), W-2 forms and 1099 forms; and/or (g) personnel or

       employment records of a person who is not a party to the case. Information or

       documents that are available to the public may not be designated as Confidential

       Information. By entry of this Order, the parties do not waive their right to object

       under the Federal Rules of Civil Procedure to any and all discovery requests which

       might encompass information falling within the aforementioned categories.

   3. Designation.

            a. Procedure. A party may designate a document as Confidential Information

               for protection under this Order by placing or affixing the words

               “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” on the document and

               on all copies in a manner that will not interfere with the legibility of the

               document.   As used in this Order, the term “copies” includes electronic

               images, duplicates, extracts, summaries or descriptions that contain the

               Confidential Information.   The marking “CONFIDENTIAL - SUBJECT TO

               PROTECTIVE ORDER” shall be applied prior to or at the time that the

               documents    are   produced    or   disclosed.    Applying    the   marking


                                             2
3759508-1
     Case 2:19-cv-12578-LMA-MBN Document 50 Filed 05/15/20 Page 3 of 13



               “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” to a document does not

               mean that the document has any status or protection by statute or otherwise

               except to the extent and for the purposes of this Order. Any copies made of

               any documents marked “CONFIDENTIAL -SUBJECT TO PROTECTIVE ORDER”

               shall also be so marked, except that indices, electronic databases or lists of

               documents that do not contain substantial portions or images of the text of

               marked documents and do not otherwise disclose the substance of the

               Confidential Information are not required to be marked.

            b. Inadvertent Failure to Designate.      An inadvertent failure to designate a

               document as Confidential Information does not, standing alone, waive the

               right to subsequently so designate the document; provided, however, that a

               failure to serve a timely Notice of Designation of deposition testimony as

               required by this Order at Paragraph 4, even if inadvertent, waives any

               protection for deposition testimony. If a party designates a document as

               Confidential Information after it was initially produced, the receiving party,

               on notification of the designation, must make a reasonable effort to assure

               that the document is treated in accordance with the provisions of this Order.

               No party shall be found to have violated this Order for failing to maintain the

               confidentiality of material during a time when that material has not been

               designated Confidential Information.

            c. Inspection of Materials Prior to Production. In the event that documents,

               materials or other information are made subject to inspection prior to their

               production, no marking of those materials need be made by the producing


                                              3
3759508-1
      Case 2:19-cv-12578-LMA-MBN Document 50 Filed 05/15/20 Page 4 of 13



                party at the time of that inspection. For purposes of such an inspection, all

                materials made available for the inspection shall be considered Confidential

                Information and subject to this Order at the time of the inspection.

                Thereafter, if any materials subject to that inspection are produced and the

                producing party wishes those materials to be considered Confidential

                Information under this Order, the producing party shall so designate them in

                accordance with the procedures set forth in this Order.

            d. Certification by Counsel or Party.               The designation of materials as

                Confidential Information is a certification by an attorney or a party appearing

                pro se that the document contains Confidential Information as defined in this

                order.1

    4. Depositions. Deposition testimony is protected by this Order only if two distinct

        actions are taken with respect to that testimony. First, deposition testimony must

        be designated as “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” on the

        record at the time the testimony is taken. Such designation shall be specific as to the

        portions that contain Confidential Information. Deposition testimony so designated

        shall be treated as Confidential Information protected by this Order until fourteen

        (14) days after delivery of the transcript by the court reporter to any party or the

        witness. Second, within fourteen (14) days of the delivery of the transcript, a

        designating party may serve a Notice of Designation to all parties of record

        identifying the specific portions of the transcript that are designated Confidential

        Information, and thereafter those portions identified in the Notice of Designation

1 By designating documents as confidential pursuant to this Order, counsel submits to the jurisdiction and
authority of this Court concerning such designations and the enforcement of this Order.

                                                    4
3759508-1
     Case 2:19-cv-12578-LMA-MBN Document 50 Filed 05/15/20 Page 5 of 13



       shall be protected under the terms of this Order. The failure to serve a timely Notice

       of Designation waives any designation of deposition testimony as Confidential

       Information that was made on the record of the deposition, unless otherwise

       ordered by the Court. Likewise, testimony cannot be subsequently designated as

       Confidential Information unless it was specifically so designated on the record

       during or immediately upon completion of the subject deposition.

   5. Protection of Confidential Material.

            a. General Protections. Confidential Information shall not be used or disclosed

               by the parties, counsel for the parties or any other persons identified in

               subparagraph (b) for any purpose whatsoever other than in this litigation,

               which includes any appeal thereof.

            b. Limited Third-Party Disclosures. The parties and counsel for the parties

               shall not disclose or permit the disclosure of any Confidential Information to

               any third person or entity except as set forth in subparagraphs (1)-(9) below.

               Subject to these requirements, the following categories of persons may be

               allowed to review Confidential Information: (1) Counsel for the parties and

               employees of counsel who have responsibility for the action; (2) individual

               parties and officers, directors, employees, agents or representatives of a

               party but only to the extent counsel determines in good faith that the

               employee’s assistance is reasonably necessary to the conduct of the litigation

               in which the information is disclosed; (3) the Court and its personnel; (4)

               court reporters and recorders engaged for depositions and/or hearings; (5)

               those persons specifically engaged for the limited purpose of making copies


                                              5
3759508-1
     Case 2:19-cv-12578-LMA-MBN Document 50 Filed 05/15/20 Page 6 of 13



               of documents or organizing or processing documents, including outside

               vendors hired to process electronically stored documents; (6) consultants,

               investigators, or experts employed by the parties or counsel for the parties to

               assist in the preparation and trial of this action but only after such persons

               have    completed    the     certification   contained   in   Attachment     A

               (“Acknowledgment of Understanding and Agreement to Be Bound by

               Protective Order”); (7) during their depositions, or in preparation for their

               trial or deposition testimony, witnesses in this action to whom disclosure is

               reasonably necessary.      Witnesses shall not retain a copy of documents

               containing Confidential Information, except witnesses may receive a copy of

               all exhibits marked at their depositions in connection with review of the

               transcripts.   Pages of transcribed deposition testimony or exhibits to

               depositions that are designated as Confidential Information pursuant to the

               process set out in this Order must be separately bound by the court reporter

               and may not be disclosed to anyone except as permitted under this Order.

               (8) The author or recipient of the document in the regular course of business

               (not including a person who received the document in the course of

               litigation); and (9) other persons only by written consent of the producing

               party or upon order of the Court and on such conditions as may be agreed

               upon or ordered.

            c. Control of Documents. Counsel for the parties shall make reasonable efforts

               to prevent unauthorized or inadvertent disclosure of Confidential

               Information. Counsel shall maintain the originals of the forms signed by


                                               6
3759508-1
     Case 2:19-cv-12578-LMA-MBN Document 50 Filed 05/15/20 Page 7 of 13



               persons acknowledging their obligations under this Order for a period of

               three (3) years after the termination of the case.

   6. Filing of Confidential Information. This Order does not, standing alone, authorize

       the filing of any document under seal.        Any party wishing to file a document

       designated as Confidential Information in connection with a motion, brief or other

       submission to the Court must comply with Local Rule 5.6.

   7. No Greater Protection of Specific Documents. Except on grounds of privilege not

       addressed by this Order, no party may withhold information from discovery on the

       ground that it requires protection greater than that afforded by this Order unless

       the party moves for an order providing such special protection.

   8. Challenges by a Party to Designation as Confidential Information.                  The

       designation of any material or document as Confidential Information is subject to

       challenge by any party. The following procedure shall apply to any such challenge.

            a. Meet and Confer.      A party challenging the designation of Confidential

               Information must do so in good faith and must begin the process by

               conferring directly with counsel for the designating party, or directly with a

               party who is appearing pro se. In conferring, the challenging party must

               explain the basis for its belief that the confidentiality designation was not

               proper and must give the designating party an opportunity to review the

               designated material, to reconsider the designation, and, if no change in

               designation is offered, to explain the basis for the designation.         The

               designating party must respond to the challenge within five (5) business

               days.


                                               7
3759508-1
     Case 2:19-cv-12578-LMA-MBN Document 50 Filed 05/15/20 Page 8 of 13



            b. Judicial Intervention.   A party who elects to challenge a confidentiality

               designation may file and serve a motion that identifies the challenged

               material and sets forth in detail the basis for the challenge. Each such motion

               must be accompanied by a competent certification that affirms that the

               movant has complied with the meet-and-confer requirements of this Order.

               The burden of persuasion in any such challenge proceeding shall be on the

               designating party. Until the Court rules on the challenge, all parties shall

               continue to treat the materials as Confidential Information under the terms

               of this Order.

   9. Action by the Court. Applications to the Court for an order relating to materials or

       documents designated Confidential Information shall be by motion. Nothing in this

       Order or any action or agreement of a party under this Order shall limit the Court’s

       authority to make orders concerning the disclosure of documents produced in

       discovery or at trial.

   10. Use of Confidential Documents or Information at Trial. Nothing in this Order

       shall be construed to affect the use of any document, material, or information at any

       trial or hearing. A party who intends to present or who anticipates that another

       party may present Confidential Information at a hearing or trial shall bring that

       issue to the Court’s and parties’ attention by motion or in a pretrial memorandum

       without disclosing the substance of the Confidential Information. The Court may

       thereafter make such orders as are necessary to govern the use of such documents

       or information at trial.

   11. Confidential Information Subpoenaed or Ordered Produced in Other
       Litigation.

                                              8
3759508-1
     Case 2:19-cv-12578-LMA-MBN Document 50 Filed 05/15/20 Page 9 of 13




            a. If a receiving party is served with a subpoena or an order issued in other

               litigation or regulatory or criminal investigation that would compel

               disclosure of any material or document designated in this action as

               Confidential Information, the receiving party must so notify the designating

               party, in writing, immediately and in no event more than three (3) court days

               after receiving the subpoena or order. Such notification must include a copy

               of the subpoena or court order.

            b. The receiving party also must immediately inform, in writing, the person or

               entity that caused the subpoena or order to issue in the other litigation that

               some or all of the material covered by the subpoena or order is the subject of

               this Order. In addition, the receiving party must deliver a copy of this Order

               promptly to the party in the other action that caused the subpoena to issue.

            c. The purpose of imposing these duties is to alert the issuing person or entity

               to the existence of this Order and to afford the designating party in this case

               an opportunity to make attempts to protect its Confidential Information in

               the court from which the subpoena or order issued. The designating party

               shall bear the burden and the expense of seeking protection in that court of

               its Confidential Information, and nothing in these provisions should be

               construed as authorizing or encouraging a receiving party in this action to

               disobey a lawful directive from another court. The obligations set forth in

               this paragraph remain in effect while the party has in its possession, custody

               or control Confidential Information by the other party to this case.

   12. Obligations upon Conclusion of Litigation.

                                              9
3759508-1
     Case 2:19-cv-12578-LMA-MBN Document 50 Filed 05/15/20 Page 10 of 13



            a. Order Continues in Force. Unless otherwise agreed upon or ordered, this

               Order shall remain in force after dismissal or entry of final judgment not

               subject to further appeal.

            b. Obligations upon Conclusion of Litigation.      Within sixty (60) days after

               dismissal or entry of final judgment not subject to further appeal, the

               producing party may make demand upon the receiving party for return or

               destruction of all materials considered Confidential Information under this

               Order, including “copies” as defined above.        No party shall have any

               obligation to return or destroy Confidential Information if such a demand is

               not timely made. Where the demand for return or destruction is timely

               made, the subject documents shall be returned to the producing party unless:

               (1) the document has been offered into evidence or filed without restriction

               as to disclosure; (2) the parties agree to destruction to the extent practicable

               in lieu of return; or (3) as to documents bearing the notations, summations,

               or other mental impressions of the receiving party (i.e., attorney work

               product), that party elects to destroy the documents and certifies to the

               producing party that it has done so; or (4) to the extent retention is required

               by other laws, rules or regulations, including those of the Louisiana State Bar

               Association and Louisiana Supreme Court. The parties may choose to agree

               that the receiving party shall destroy documents containing Confidential

               Information and certify the fact of destruction, and that the receiving party

               shall not be required to locate, isolate and return e-mails (including

               attachments to e-mails) that may include Confidential Information or


                                              10
3759508-1
     Case 2:19-cv-12578-LMA-MBN Document 50 Filed 05/15/20 Page 11 of 13



               Confidential Information contained in deposition transcripts or drafts or final

               expert reports.

            c. Retention   of    Work   Product    and   One    Set   of   Filed   Documents.

               Notwithstanding the above requirements to return or destroy documents,

               counsel may retain: (1) attorney work product, including an index that

               refers or relates to designated Confidential Information, so long as that work

               product does not duplicate verbatim substantial portions of Confidential

               Information, and (2) one complete set of all documents filed with the Court

               including those filed under seal. Any retained Confidential Information shall

               continue to be protected under this Order. An attorney may use his or her

               own work product in subsequent litigation, provided that its use does not

               disclose or use Confidential Information or otherwise violate this Order.

            d. Deletion of Documents Filed under Seal from Electronic Case Filing (ECF)

               System. Filings under seal shall be deleted from the ECF system only upon

               order of the Court.

   13. Order Subject to Modification. This Order shall be subject to modification by the

       Court on its own initiative or on motion of a party or any other person with standing

       concerning the subject matter.

   14. No Prior Judicial Determination. This Order is entered based on the

       representations and agreements of the parties and for the purpose of facilitating

       discovery.    Nothing herein shall be construed or presented as a judicial

       determination that any document or material designated Confidential Information

       by counsel or the parties is entitled to protection under Rule 26(c) of the Federal


                                             11
3759508-1
     Case 2:19-cv-12578-LMA-MBN Document 50 Filed 05/15/20 Page 12 of 13



       Rules of Civil Procedure or otherwise until such time as the Court may rule on a

       specific document or issue.

   15. Persons Bound. This Order shall take effect when entered and shall be binding

       upon all counsel of record and their law firms, the parties, and persons made subject

       to this Order by its terms.

            New Orleans, Louisiana, this 15th day of                May              , 2020.



                                             _________________________________________________
                                                          MICHAEL B. NORTH
                                                  UNITED STATES MAGISTRATE JUDGE




                                               12
3759508-1
     Case 2:19-cv-12578-LMA-MBN Document 50 Filed 05/15/20 Page 13 of 13



                                    ATTACHMENT A

                     ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

       The undersigned hereby acknowledges that he/she has read the Protective Order

   dated ____________________________ in the above-captioned action and attached hereto,

   understands the terms thereof and agrees to be bound by those terms.             The

   undersigned submits to the jurisdiction of the United States District Court for the

   Eastern District of Louisiana in matters relating to the aforementioned and attached

   Protective Order and understands that the terms of the Order obligate him/her to use

   materials designated as Confidential Information in accordance with the Order solely

   for the purposes of the above-captioned action, and not to disclose any such

   Confidential Information to any other person, firm or concern.     The undersigned

   acknowledges that violation of the Protective Order may result in penalties for

   contempt of court.

   Name (printed):         ______________________________________

   Job Title:              ______________________________________

   Employer:               ______________________________________

   Business Address:       ______________________________________

                           ______________________________________

   Date:                   ______________________________________

   Signature:              ______________________________________




                                             13
3759508-1
